Chambers, J.
Collette S. DeVries, a juvenile in the ninth grade, was charged with the class B felony offense of knowingly delivering amphetamines to a fellow student, a violation of RCW 69.50.401(a)(l)(ii) of the Uniform Controlled Substances Act. She was convicted at a bench trial where the court improperly refused to hear closing arguments. The Court of Appeals reversed her conviction solely on the grounds of the trial court’s violation of DeVries’ right to present closing argument and did not address the evidentiary issues that she raised or her request for a new judge on remand.
*845DeVries sought review of four contentions not addressed by the Court of Appeals. First, whether the foundational requirements of identification and authentication were met for records admitted into evidence under the Uniform Business Records as Evidence Act (UBRA), chapter 5.45 RCW. Second, whether evidence of a prior act was improperly admitted under an exception to Evidence Rule (ER) 404(b). Third, whether the evidence was sufficient to convict. Fourth, whether remanding the case to the same judge is an appropriate remedy for the violation of DeVries’ Sixth Amendment right.
Concluding the evidence is insufficient to convict, we reverse her conviction and dismiss the case with prejudice.
FACTS
DeVries was charged and convicted of knowingly delivering amphetamines after an incident with a classmate following a high school physical education class. A fellow classmate, Dieadera Mannen, testified at trial that DeVries gave her an “energy” pill and that after taking the pill she began to act irrationally, shake, and breathe hard. Report of Proceedings (RP) at 8-10, 13-14. Due to her irrational behavior and physical symptoms, Mannen was taken to an emergency room. The treating physician ordered a urine drug screen, which allegedly was positive for amphetamine.
Over DeVries’ objections, the trial court admitted into evidence a copy of Mannen’s urine drug screen laboratory report. The prosecution’s witness, the emergency room physician who treated Mannen, testified by telephone and did not have a copy of the report before him or in his file.
The State offered testimony that DeVries had given two “energy” pills to another classmate, Melissa Bowden, three days before the incident for which DeVries was charged. Bowden testified that she felt “like really hyper” after ingesting the energy pill from DeVries. RP at 66. Bowden testified that the pills she received from DeVries looked different from the pill Mannen claimed to have received. *846The trial court admitted Bowden’s testimony regarding the prior act, even though the descriptions of the pills in the two incidents were strikingly different and there was no evidence that the pills in the prior incident contained a controlled substance. Neither Mannen nor Bowden, the two classmates who claimed to have received energy pills from DeVries, believed the pills were either dangerous or a controlled substance.
Walla Walla County Deputy Sheriff Humphreys, who interviewed DeVries after the incident as a part of his investigation, testified that DeVries denied any involvement with narcotics and told him she received four pills from a Spokane man.
At the conclusion of the evidence, the trial court rendered its decision without the benefit of summation:
I’m not going to ask for any closing arguments .... [C]ertainly I understand everybody’s theory. I understand what the evidence is ... I feel that I have a basis and am in a position to give my decision.
RP at 155. The trial court then pronounced DeVries guilty. The Court of Appeals reversed, holding that the trial court erred by denying DeVries her Sixth Amendment right to have counsel make a closing argument. State v. DeVries, 109 Wn. App. 322, 324, 34 P.3d 927 (2001).
In addition, but without specifically addressing the evidentiary issues raised by DeVries, the court below concluded that the evidence presented at trial was sufficient to convict. DeVries, 109 Wn. App. at 324-25. It remanded the case for a new trial before the same judge. Id. at 325. DeVries sought review of the Court of Appeals decision on the unaddressed evidentiary and remedy issues. We granted review.
ANALYSIS
Laboratory Report and Doctor’s Testimony
DeVries argues that the trial court abused its discretion in admitting the laboratory report of Mannen’s drug screen *847because it was not properly identified and authenticated by the emergency room doctor as the report he saw on October 25, 1999 while treating Mannen. We agree.
The UBRA provides an exception for business records to the general hearsay rules. RCW 5.45.020. This court has interpreted the UBRA as applying to medical records and has set forth criteria to ensure the reliability of these records. See State v. Ziegler, 114 Wn.2d 533, 538-40, 789 P.2d 79 (1990). While the UBRA is a statutory exception to hearsay rules, it does not create an exception for the foundational requirements of identification and authentication. 5C Karl B. Tegland, Washington Practice: Evidence Law and Practice § 803.42, at 23 (4th ed. 1999). A trial court’s decision to admit records under the act is reviewed for a manifest abuse of discretion. Ziegler, 114 Wn.2d at 538.
In this case, exhibit 1 was a laboratory report of the urine test, which the State contended was from the victim, Mannen. The State introduced the report through the emergency room doctor, who testified by phone. Critically, the doctor did not have a copy of the report before him to consult while testifying. He could not say that the report he had seen previously on October 25, 1999, while treating Mannen, was the same one that the prosecution sought to admit. The identification of exhibit 1 was further confused by the prosecutor’s repeated reference to the exhibit as a blood test. Mannen did have a blood test but it was only the urine test that was screened for drugs.
Because the exhibit was not properly identified and authenticated by a witness, it was a manifest abuse of discretion for the trial court to admit it into evidence.1
*848It is possible that upon a proper foundation the doctor could have offered an opinion as to the condition for which he treated his patient. But that is not the question before us. The doctor was never asked for his expert opinion. The trial judge, perhaps frustrated by persistent foundation objections of defense counsel, asked the critical question himself:
THE COURT: You can go ahead tell us what the drug screen said.
A. It was positive for amphetamines.
RP at 90.
The trial court abused its discretion in admitting the laboratory report without proper foundation.2
Evidence of Prior Act
DeVries challenges the court’s admission of evidence under ER 404(b) that DeVries gave two pills to Bowden a few days before the incident involving Mannen. The court stated the prior incident showed DeVries knew the pill given to Mannen was a controlled substance even though the pills were not the same. Bowden testified the pill she took was a soft capsule, while Mannen testified the pill she took was hard.
Evidence can be admitted under ER 404(b) only if the trial court finds the evidence serves a legitimate purpose, is relevant to prove an element of the crime charged, and, on balance, the probative value of the evidence outweighs its prejudicial effect. State v. Lough, 125 Wn.2d 847, 853, 889 *849P.2d 487 (1995). In doubtful cases, the evidence should be excluded. State v. Smith, 106 Wn.2d 772, 776, 725 P.2d 951 (1986). There was no evidence the prior pills were a controlled substance or that the pills were the same. The prior incident had little or no probative value on the elements of the crime charged and it should have been excluded.
Sufficiency of the Evidence
DeVries challenges the sufficiency of the evidence relied upon by the trial court to find that she had a controlled substance and knowingly delivered a controlled substance. Evidence is sufficient to support a conviction if, after viewing the evidence in the light most favorable to the State, it allows any rational trier of fact to find all of the elements of the crime charged beyond a reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). A claim of insufficiency admits the truth of the State’s evidence and all inferences that can reasonably be drawn from it. State v. Green, 94 Wn.2d 216, 222, 616 P.2d 628 (1980). As the United States Supreme Court noted, it is critical that our criminal law not be diluted by a standard of proof that leaves the public to wonder whether innocent persons are being condemned. In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970). “‘[T]he reasonable-doubt standard is indispensable, for it “impresses on the trier of fact the necessity of reaching a subjective state of certitude on the facts in issue.” ’ ” State v. Hundley, 126 Wn.2d 418, 421-22, 895 P.2d 403 (1995) (quoting Winship, 397 U.S. at 364).
The State charged DeVries with knowingly delivering a controlled substance, in violation of RCW 69.50.401(a).3 The necessary elements of the crime are (1) delivery of a *850controlled substance, and (2) knowledge that the substance delivered was a controlled substance. RCW 69.50.401(a)(1) (ii); State v. Hernandez, 85 Wn. App. 672, 675, 935 P.2d 623 (1997) .
The State was required to plead and prove that DeVries knew that she was delivering a controlled substance.* *4 State v. Nunez-Martinez, 90 Wn. App. 250, 255, 951 P.2d 823 (1998) . Several young women, all classmates of the accused, testified to the incident which occurred that day at Columbia High School in Walla Walla.5 No eyewitness, including Mannen, gave any testimony suggesting DeVries referred to the pill as a controlled substance or an illegal drug. In fact, no eyewitness to the incident reported hearing DeVries refer to the pill as anything other than an “energy” pill. Each denied that anyone referred to the pill given to Mannen as an amphetamine, methamphetamine, speed or any street name for amphetamine.6 One witness, Megan Hoover, recalled DeVries telling Mannen the pill could “mess you up” and that “something bad could happen to her if she reacted to it in a different way.” RP at 42. Hoover also testified that someone had said the pills had made someone else “horny.” RP at 44.
The trial court found the statements of Hoover sufficient to infer the pills were a controlled substance and DeVries knew they were a controlled substance. The court reasoned:
*851[M]ore important, was statements attributed to the defendant that I think it was Debra Hoover, that said that the defendant told [Mannen], no, you shouldn’t take this. This will mess you up. That tells me that the defendant knew this was dangerous of some sort. And I think from that one can certainly make an inference that if it’s going to mess you up you shouldn’t take it. That number one, it’s dangerous, and number two, it may well be a controlled substance.
RP at 159 (emphasis added).7
Deputy Humphreys offered equivocal evidence that, in an interview with him, DeVries referred to the pill as “ecstasy”:
THE COURT: Let’s clarify. You say you don’t have it in your notes, and it doesn’t say there. What you are about to say, is this a personal recollection? Do you remember what she said?
A. [HUMPHREYS] It could be after speaking with so many different people. I’m not sure if it is her exactly that said it or one of the other.
RP at 76.
As the trial judge acknowledged, the deputy’s testimony was “weak”:8
[I]s there some circumstantial evidence that. . . she knew this had to be a controlled substance. I find there was. Admittedly it is circumstantial. Well, I’m not even sure about that. The officer, I have to admit, his testimony was a little weak that somebody was talking about this being Ecstasy. He finally ended up saying I think it was she that said that... he was not real sure.
RP at 159.
Despite the lack of evidence that the energy pill DeVries gave Mannen was ecstasy, the trial court found the evidence regarding ecstasy supportive of the State’s claim that
*852DeVries knew the pill she gave Mannen was a controlled substance:
Giving some validity to the Ecstasy claim,... I think it was [Hoover] that said there was some reference to this is going to “make you horny.” Well, that ties in with Detective Bolster that this has got a reputation, Ecstasy that is, for being some kind of sex drug. So that seemed that’s consistent with this being the drug, Ecstasy. I don’t buy at all that people wouldn’t know that Ecstasy is a controlled substance. Anybody that knows anything knows that Ecstasy is a controlled substance.
RP at 159-60. The trial court supplemented Deputy Humphreys’ testimony with Hoover’s testimony that someone said the pills made someone else “horny” to find DeVries knew the pill was ecstasy.9
Finally, the trial court concluded DeVries knew the pills were a controlled substance because Deputy Humphreys testified DeVries changed her story about how many pills she had. DeVries initially said that there was just one pill and later acknowledged she had four pills. The court stated:
I think the other thing that convinced me, circumstantially, that the defendant knew this was a controlled substance was that she changed her story with the officer. ... If she honestly thought this wasn’t a controlled substance she would have had no reason to say right out, yeah, I had these pills. I thought they were an energy pill or vitamin pill or something. I think her hesitancy to admit she had these pills to me is circumstantial evidence. She knew this was a controlled substance. So I find the defendant guilty.
RP at 160.
No witness testified that any one referred to the pill given to Mannen as anything other than an energy pill. The *853evidence supporting the conclusion that DeVries knew she was delivering a controlled substance is as follows:
One witness’s testimony that DeVries said the pill could “mess you up,” that “something bad could happen to [Mannen] if she reacted to it in a different way,” and that the pills had made someone “horny,” RP at 42, 44;
Deputy Humphreys’ testimony that DeVries or someone else had called the pill ecstasy; and
Evidence that at first DeVries said she had no pills, and then said she had one pill, and later four pills.
We conclude, based on this evidence, no rational trier of fact could find beyond a reasonable doubt that the pill DeVries gave to Mannen was a controlled substance or that DeVries knew the pill was a controlled substance.10
CONCLUSION
We hold there was insufficient evidence to find beyond a reasonable doubt that DeVries knowingly delivered a controlled substance. As a result, DeVries was convicted without proof beyond a reasonable doubt in violation of the fourteenth amendment to the United States Constitution. The Court of Appeals is reversed to the extent it held the evidence was sufficient. A defendant whose conviction has been reversed due to insufficient evidence cannot be retried. State v. Anderson, 96 Wn.2d 739, 742, 638 P.2d 1205 (1982) (citing Hudson v. Louisiana, 450 U.S. 40, 101 S. Ct. 970, 67 L. Ed. 2d 30 (1981)).* 11
*854Accordingly, we remand the case for dismissal with prejudice.
Alexander, C.J.; Johnson, Sanders, Ireland, Bridge, and Owens, JJ.; and Smith, J. Pro Tem., concur.

 We note that the relevance of exhibit 1 is significantly undercut because the victim testified that, on the day of the incident, she had taken two medications for allergies. The emergency room doctor testified Mannen had also been given a tranquilizer at the emergency room before the drug screen. While the physician testified that he would not expect an interaction between amphetamines and the allergy medication, there is no testimony to indicate how those medications would affect the urine test.


 The dissent contends that the doctor was allowed to insert into evidence the results of the urine screen under ER 703 because such results are customarily relied on by those in his field. However, the doctor never testified to those foundational requirements of ER 703. Evidence of the urine screen was offered under RCW 5.45.020, the business records exception to the hearsay rules, not ER 703. “ ‘While Rule 703 permits an expert witness to take into account matters which are unadmitted and inadmissible, it does not follow that such a witness may simply report such matters to the trier of fact: The Rule was not designed to enable a witness to summarize and reiterate all manner of inadmissible evidence.’ ” State v. Martinez, 78 Wn. App. 870, 880, 899 P.2d 1302 (1995) (quoting 3 David Louisell & Christopher Mueller, Federal Evidence § 389, at 663 (1979)).


(a) Except as authorized by this chapter, it is unlawful for any person to ... deliver ... a controlled substance.
(1) Any person who violates this subsection with respect to:
*850(ii) amphetamine ... is guilty of a crime ....
RCW 69.50.401(a).


 DeVries was charged with delivering an amphetamine. Whether the State carried the burden of proving that she knew she was delivering an amphetamine or simply any controlled substance was not raised and is not before this court, and we express no opinion on this issue. Similar issues have been raised in lower courts. But cf. State v. Hickman, 135 Wn.2d 97, 954 P.2d 900 (1998) (applying the law of the case doctrine); State v. Ong, 88 Wn. App. 572, 945 P.2d 749 (1997) (same).


 Dieadera Mannen, Megan Hoover, Melissa Bowden, and Corina Graden.


 Cf. Mannen (RP at 17, 34-36), Hoover (RP at 45), Bowden (RP at 68), Graden (RP at 146).


 We note that what the court said about DeVries’ energy pills applies just as easily to many nonprescription substances as well as doctor-prescribed medications, which high school students presumably understand may produce adverse reactions. A warning would be reasonable regardless of how benign the medication being shared with a friend is.


 The word “ecstasy” does not appear in Humphreys’ notes or report and no statement was taken from DeVries.


 The dissent finds support in Deputy Humphreys’ testimony concerning ecstasy. Dissent at 858. Humphreys’ testimony that DeVries called the drug ecstasy was equivocal at best. Moreover, the relevance of such testimony is questionable. DeVries was charged with delivering an amphetamine. The drug known as “ecstasy” is a different drug than an amphetamine. Ecstasy or MDMA (3, 4-methylenedioxymethamphetamine) is listed as a Schedule I hallucinogen. ROW 69.50.204(c)(7). Amphetamine is a Schedule II nonnarcotic stimulant. ROW 69.50.206(d)(1).


 Even if we were to add to our consideration the improperly admitted evidence that DeVries had passed out different pills before and that one student may have had amphetamine in her urine, we still find the evidence insufficient that DeVries was knowingly distributing controlled substances. Cf. State v. Neal, 144 Wn.2d 600, 611, 30 P.3d 1255 (2001).


 Because we dismiss with prejudice, we do not address DeVries’ argument that the case should not have been remanded for trial before the same judge.